THOMPSON, Circuit Justice.
A motion having been made on the part of the complainants for an injunction in this cause, on due notice to the defendants, on reading the bill of complaint and on reading and filing affidavits and papers on the part of the complainants and also on the part of the defendants, and on hearing S. P. Staples, for complainant, and M. G. Harrington, for defendants, it is ordered that the defendants, on the first Monday of each month, commencing on the first Monday of July next, file in the office of the clerk of this court an account or statement in writing of all the work done, or caused to be done, by the said defendants, or either of them, during the previous month, with or. upon the planing machines used by said defendants, and for a violation of the patent whereof said bill is filed,—that is to say, of the number of boards, plank, or other material planed or tongued or grooved by said defendants, or either of them,—and that said account or statement be signed and sworn to by the said defendants, or one of them, as a correct and true statement of all the work so done by them. And it is further ordered that the said defendants, on or before the thirteenth day of June inst., execute to the complainant a bond in the penal sum of five thousand dollars, with a condition providing that, if the said defendants shall pay to the complainant such sum of money as may be ordered to be paid to the complainant by the defendants, or either of them, in this suit, and such damages and costs as the complainant in ány trial brought or to be brought by the order or direction of the said court for such work, or violation, may recover against the defendants, or either of them; then said obligation shall be void, otherwise to be in full force, which bond is to be executed by the defendants and two sureties residing in said district, and to be affirmed, as to the sufficiency of the sureties, by the district judge, and to be filed with the clerk of this court. And it is further ordered that if such bond shall not be. filed on or before the thirteenth day of June instant, or if said account or statement in writing shall not be so filed, then an injunction shall issue, under the seal of this court, directed to the defendants, restraining them pursuant to the prayer of said bill of complaint.
The bond not having been filed by the defendants pursuant to the order of the court, the injunction was accordingly issued on the 14th inst. The following.is copied from the records:
“[Injunction.] The president of the United States of America to Ephraim Scudder and John H. Dayton, and to their, and each of their, Counsellors, Attorneys, Solicitors, Servants, Workmen, and Agents, and each and every one of them, Greeting: Whereas, it has been represented to the circuit court of the United States for the Southern district of New York, in equity, on the part of William Van Hook, complainant, that he has lately exhibited his bill of complaint in the said court against you, the said Ephraim Scudder and John H. Dayton, to be relieved touching the matter therein complained of; and whereas, by an order duly made and entered in said cause, an injunction has been ordered to issue against you, the said Ephraim Scud-der and John H. Dayton, and the persons before mentioned, and each and every of you. pursuant to the prayer of the said bill of complaint. In consideration thereof, and the particular matter in the said bill set *1003forth, you, the said Ephraim Scudder and John H. Dayton, your counsellors, attorneys, solicitors, servants, workmen, and agents, and each and every of you, are commanded, under the penalty of ten thousand dollars, to he levied upon your lands, goods, and chattels, that you do absolutely desist and refrain from any further use of the improvement, machinery, and machines in the bill of complaint mentioned, until the further order of the said court Witness: Roger B. Taney, Chief Justice of the Supreme Court of the United States, at the city of New York, the 14th day of June.”